c    .-




                      HE     A          ORNEY         GENERAL
                                    OFTEXAS

GROVER SELLERS                      Aunv-r~     ,,.TEXAU




      Honorable W. E. Lowry, Executive Offioer
      State Board for Vooational Eduoation
      Austin 11, Texas

      Dear Mr. Lowry:                            Opinion No. O-6933
                                                 Re: hhether or not the State
                                                      Treasurer of Texas may re-
                                                      oeive funds donated to the
                                                      Voostional Rehabilitation
                                                      Division under the same pro-
                                                      visions and oonsiderations
                                                      as moneys appropriated by
                                                      the Legislature.

               We beg to acknowledge reoeipt of your request for an opinion,
      as follows:

                 "r * *. We hereby request an opinion from the Attorney
            General of the State of Texas on the following subject; Can
            the State Treasurer of the State of Texas reoeive any donated
            funds which have been donated to the Vocational Rehabilita-
            tion Division under the same provisions and considerations
            as any monies appropriated by the Legislature?"

               In our oral conversation this forenoon you advised that you
      were specially oonoerned only with the handling of donations from
      private personal or group donations, and not the handling of Federal
      funds appropriated by the Congress.

               You say in your letter that "The State of Texas has prepared
      and sulmitted to the Federal Security Agenoy a State Plan and the
      following is an extraot from page ninety-three of the State Plan which
      was accepted and approved by the Federal Seourity Agenoy:

                 "SE:CTION VIII    --   FISCAL PROVISIONS

                 Souroe of Funds

                   There are three source8 from which rehabilitation funda
                   are made available. They are

                      1.   State funds from regular State appropriation.

                      2.   Federal funds allotted to the State for rehabilita-
                           tion purposes.
                                                                               -.   -




Honorable W. E. Lowry, page 2                    O-6933



                     3.   Funds paid out by the Texas School for the Deaf
                          for a Placement Agent who is assigned to the
                          Rehabilitation Division.

            Custody of Funds

                  The State Treasurer shall be the custodian of all funds
                  received from the Federal Government for the joint
                  Opel7dion Of this program as provided in the Federal
                  Act, and is also the custodian of all State Funds and
                  'T)onated&nds' set aside for the use of the Rehabili-
                  tation Service.

                  It is not necessary that Federal Funds allocated to the
                  State for rehabilitation purposes be reappropriated by
                  the State Legislature under the Texas laws and regulations.

                  There are no special conditions to the use of State funds.
                  Allotment of such funds for specific rehabilitation pur-
                  poses is left to the discretion of the Director and the
                  State Board,'

            “As
             indicated on page ninety-three of the State Plan, any
   monies  which are donated to the Rehabilitation Division shall
    be placed in the state treasury."

         Article 2675-1, (Vernon's Codification of the Revised Civil
Statutes) is as follows:

        "Sec. 1. The Legislature of Texas does hereby accept
   the provisions and bane&$ 8 of an Act of Congress passsd
   June 2, 1920, amended &&e 5, 1924, entitled: 'AN ACT to
   provide for the promotion of Vocational Rehabilitation of
   persons disabled in industry or otherwise, and their re-
   turn to civil employment.'

        "Sec. 2. The Treasurer of Texas be, and he is hereby
   authorized and empowered to receive the funds appropriated
   under said Act of Congress, and is authorized to make dis-
   bursements therefrom upon the order of the State Board for
   Vocational Xduoation. The State Board of Vocational Educa-
   tion is empowered and instructed to co-operate with the
   terms and conditions expressed in the ,Aotof Congress aforesaid.

        "Sec. 2-a. The Vocational Rehabilitetion Division,
   through the Supervisor of Rehabilitation, is authorized to
   receive gifts and donations for rehabilitation work, said
   gifts and donations to be deposited by the Supervisor of
   Rehabilitation in the State Treasury, subject to the matching
   of same with Federal Funds up to such amount as the Federal
   Government may allocate per biennium to the State for said
Iionorsble?A.E. Lowry, page 3               O-6933



   '::ork,erd vhich has not already been mot with state
    appropriations for said biennium.

         “Sec. 2-b. Frovic’edno person shull ever receive
    any commission in whole or in part for solicitation
    of any funds as provided in th;.sAct.”

         Section 2-a, we think, controls the mswer to your inquiry.
It specifically authorizes the ‘locationalSehabilitatiofiDivision
“to receive gifts and donations for rehabilitation work, said rifts
and donations to be ?oposited by the liuperoisorof Rehabilitation in
the State Treasury, subject to the matching of sme with Federal Funds
up to such amount as the Federal Governncnt may allomte per bienniur?.
to the State for said work, and vihi~chhas not already been met with
state appropriations for said biennium.”

         The authority to receive funds apprcprieted by C:ongressis
dealt with in Section 2 of the Article, aridSection 2-e, therefore,
Eecessarily contemplates other gifts and donetions from any donor
capai~leof makirg e gift or donation.

         ?a therefore Binsueryour question,in the affirmative -- that
is, that the State Treasureris authorized to receive such gifts and
doii&t!onsand deposit such funds in the State treasury for the pur-
poses and in the manner specified in Section 2-a.

          Trusting   thet what we have said sufficiently answers your in-
wiry,   we are

                                        Very truly yours




                                         By s/Ocie Speer
                                              Ooie Speer